Exhibit 10.1

 

Execution Version

 

FIRST AMENDMENT TO

CONTRIBUTION AGREEMENT

 

THIS FIRST AMENDMENT TO CONTRIBUTION AGREEMENT (this “Amendment”) is hereby made
and entered into and effective as of the 31st day of May, 2018 (“Effective
Date”), by and among Alliance Resource Partners, L.P., a Delaware limited
partnership (the “Partnership”), Alliance Resource Management GP, LLC, a
Delaware limited liability company (“ARLP Managing GP”), Alliance Resource GP,
LLC, a Delaware limited liability company (“ARLP Special GP” and together with
ARLP Managing GP, the “General Partners”), ARM GP Holdings, Inc., a Delaware
corporation (“ARMH, Inc.”), MGP II, LLC, a Delaware limited liability company
(“MGP II”), and Alliance Holdings GP, L.P., a Delaware limited partnership
(“AHGP”). Each of the Partnership, ARLP Managing GP, ARLP Special GP,
ARMH, Inc., MGP II and AHGP is referred to herein individually as a “Party” and
collectively as the “Parties.”

 

RECITALS

 

WHEREAS, the Parties entered into that certain Contribution Agreement dated
July 28, 2017 by and among the Parties (the “Original Agreement”); and

 

WHEREAS, the Parties intended for the aggregate number of Exchange Units issued
to ARLP Special GP pursuant to the Original Agreement to bear the same ratio to
the annualized cash distributions received for the second quarter of 2017 in
respect of its 0.01% general partner interest in ARLP and its 0.01% general
partner interest in Alliance Resource Operating Partners, L.P., a Delaware
limited partnership (“AROP”), that ARLP Special GP contributed to ARLP, as the
aggregate number of Exchange Units issued to ARLP Managing GP in the Original
Agreement bore to the annualized cash distributions for the second quarter of
2017 received by ARLP Managing GP in respect of its incentive distribution
rights and 0.99% general partner interest in ARLP; and

 

WHEREAS, ARLP Special GP was issued 3,591 Exchange Units pursuant to Section 2.4
of the Original Agreement and 3,590 Exchange Units pursuant Section 2.5 of the
Original Agreement, in each case for the consideration provided therein; and

 

WHEREAS, the calculation of the number of Exchange Units issued to ARLP Special
GP pursuant to Section 2.4 and Section 2.5 of the Original Agreement was
incorrectly calculated based on the quarterly distribution received by ARLP
Special GP instead of such distribution amount annualized and therefore the
number of Exchange Units issued to ARLP Special GP was insufficient; and

 

WHEREAS, the Parties desire to amend the Original Agreement pursuant to the
terms and conditions of this Amendment in order to correct the error included in
the Original Agreement regarding the number of Exchange Units issued to ARLP
Special GP and make ARLP Special GP whole for the corresponding shortfall in
cash distributions received by ARLP Special GP with respect to quarterly
distributions paid on ARLP common units since the date of the Original
Agreement.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, the Parties hereby agree as follows:

 

AGREEMENT

 

1.             Amendment. The Original Agreement is hereby amended by adding new
Section 2.10 which shall read as follows:

 

a.              “Section 2.10 Subsequent Make-Whole Issuance and Distribution.
In order to effect the intent that the contribution by ARLP Special GP in
Section 2.4 and Section 2.5 be on a proportionate economic basis to the
contribution by ARLP Managing GP in Section 2.2 and Section 2.3, upon finding
that the number of Exchange Units initially issued to ARLP Special GP thereby
was insufficient to result in such contribution being on a proportionate
economic basis to the contribution by ARLP Managing GP, the Partnership shall
issue to ARLP Special GP 20,960 Exchange Units and make a special payment of
cash to ARLP Special GP in an amount equal to the cash distributions ARLP
Special GP would have received from the Partnership if such additional Exchange
Units had been outstanding on the date of the Original Agreement.”

 

2.             Issuance of Units.  In order to give effect to Section 1 hereof,
effective as of the date of this Amendment, the Partnership shall issue 20,960
Exchange Units (the “New Units”) to ARLP Special GP.

 

3.             Cash Payment.   In order to give effect to Section 1 hereof, on
the date of this Amendment, the Partnership shall make a cash payment to ARLP
Special GP in an amount equal to $42,548.80, which represents the per Exchange
Unit distribution of $2.03 that ARLP Special GP would have received pursuant to
the distributions paid to the holders of common units representing limited
partner interests in the Partnership since the date of the Original Agreement
and prior to the date hereof if the New Units had been issued to ARLP Special GP
on the date of the Original Agreement.

 

4.             Ratification of the Amendment. Except as expressly modified and
amended herein, all of the terms and conditions of the Original Agreement shall
remain in full force and effect.

 

5.             Governing Law. The laws of the State of Delaware shall govern the
construction, interpretation and effect of this Amendment without giving effect
to any conflicts of law principles.

 

6.             Severability. In the event that any provision of this Amendment
shall finally be determined to be unlawful, such provision shall, so long as the
economic and legal substance of the transactions contemplated hereby is not
affected in any materially adverse manner as to any of the parties to this
Amendment, be deemed severed from this Amendment and every other provision of
this Amendment shall remain in full force and effect.

 

[Signature Page Follows.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been executed on behalf of each of the
parties hereto effective as of the day and year first above written.

 

 

ALLIANCE RESOURCE PARTNERS, L.P.

 

 

 

By:

Alliance Resource Management GP, LLC,

 

 

 its general partner

 

 

 

 

 

By:

/s/ R. Eberley Davis

 

 

 

Name: R. Eberley Davis

 

 

 

Title: Senior Vice President, General Counsel and Secretary

 

 

 

ALLIANCE RESOURCE MANAGEMENT GP, LLC

 

 

 

 

By:

/s/ R. Eberley Davis

 

 

 

Name: R. Eberley Davis

 

 

 

Title: Senior Vice President, General Counsel and Secretary

 

 

 

ALLIANCE RESOURCE GP, LLC

 

 

 

 

By:

/s/ R. Eberley Davis

 

 

 

Name: R. Eberley Davis

 

 

 

Title: Senior Vice President, General Counsel and Secretary

 

 

 

ARM GP HOLDINGS, INC.

 

 

 

 

By:

/s/ R. Eberley Davis

 

 

 

Name: R. Eberley Davis

 

 

 

Title: Senior Vice President, General Counsel and Secretary

 

 

 

MGP II, LLC

 

 

 

 

By:

/s/ R. Eberley Davis

 

 

 

Name: R. Eberley Davis

 

 

 

Title: Senior Vice President, General Counsel and Secretary

 

 

 

ALLIANCE HOLDINGS GP, L.P.

 

 

 

By:

Alliance GP, LLC,

 

 

its general partner

 

 

 

 

By:

/s/ R. Eberley Davis

 

 

 

Name: R. Eberley Davis

 

 

 

Title: Senior Vice President, General Counsel and Secretary

 

SIGNATURE PAGE TO

FIRST AMENDMENT TO CONTRIBUTION AGREEMENT

 

--------------------------------------------------------------------------------